Broyles, C. J.
1. The accused was charged with stealing from J. W. Norris’s Ford automobile a “Buckeye” casing, an inner tube and a rim. Some time after the alleged theft a Ford “Buckeye” casing, an inner tube, and a rim were found on the defendant’s car. On the trial the alleged stolen articles taken from the defendant’s car were positively identified by Norris as the ones stolen from his car, he testifying as follows: “These are the casing, tube, and rim that were stolen from my Ford car, I swear that it is my tire, tube, and rim. I know it by the wear, the maker, the size, and it is the same tire and tube that I bought.” It is true that on cross-examination he stated that there were no marks on the tire, tube, or rim, that would identify them as his property or distinguish them from similar articles on other Ford cars, but he still insisted that they were the articles stolen from his car and that he identified them as his property.
The foregoing testimony might have created a doubt in the m'inds of the jury as to the defendant’s guilt and have authorized his acquittal, but it did not demand such a finding. It was a question for determination by the jury (McCoy v. State, 18 Ga. App. 698, 90 S. E. 355; Chandler v. State, 18 Ga. App. 141, 142, 89 S. E. 157), and, they having resolved that question in favor of the State and their finding being approved by the trial judge, this court is without authority to interfere.
2. As stated in the brief of counsel for the plaintiff in error, the question of the identification of the alleged stolen articles was the controlling point in the case, and, under the above-stated ruling, the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworih, JJ., concur.